Citation Nr: 1749451	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-41 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Bryan Held, Accredited Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to May 1977.  He had additional periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in May 2012, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran's left shoulder disability, to include degenerative arthritis, is related to service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, to include degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The service treatment records do not show complaints, treatment, or diagnoses related to the left shoulder.  The Veteran wrote in December 2008 that he injured his left shoulder while on a weekend drill for training.  In February 2009 the Veteran wrote that his while he was doing pushups during Missouri Army National Guard training his left shoulder popped, which caused excruciating pain.  He contacted a staff sergeant the next day and was sent to a private medical group for treatment, which was followed by six weeks of physical therapy.

At February 2009 private treatment the Veteran complained of left arm numbness and tingling.  On examination there was tightness in the muscles around the left shoulder joint.  

The Veteran had a VA examination in September 2015 at which he was diagnosed with left shoulder degenerative arthritis.  The Veteran reported that he injured his left shoulder while lifting a front end loader tire during a weekend drill in 1983.  Over the next 10 years he continued to injure the shoulder during summer drills.  The Veteran said that he would make do and did not report it.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner opined that the left shoulder degenerative arthritis was at least as likely as not secondary to the injuries he described as having occurred during his National Guard service.  In February 2017, the September 2015 VA examiner opined that it was at least as likely as not that the Veteran continued to reinjure the left shoulder while performing job duties during training periods subsequent to the initial injury.

The Veteran reported shoulder pain at February 2014 VA treatment that he rated as three out of ten in intensity.  X-rays from September 2015 VA treatment showed degenerative changes in the shoulder. 

The Veteran is competent to report that he injured his left shoulder during training and subsequently had symptomatology related to it, and the Board finds him to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, probative value can be given to the opinions of the VA examiner because it is based on the Veteran's reports of the injury, and the claims file was reviewed.  Overall, the examiners are found to have provided well-reasoned rationales for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's left shoulder disability, to include degenerative arthritis, is related to service, and therefore service connection is warranted.  


ORDER

Service connection for a left shoulder disability, to include degenerative arthritis, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


